UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3031



In the Matter of: EDWARD RICHMAN; ILENE H.
RICHMAN,

                                                             Debtors.
_________________________

EDWARD RICHMAN; ILENE H. RICHMAN,

                                          Plaintiffs - Appellants,

          versus

GALLAND, KHARASCH, MORSE & GARFINKLE, PC,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-1854-AW, BK-92-13241-SD)

Argued:   September 25, 1996           Decided:     December 13, 1996


Before ERVIN and HALL, Circuit Judges, and HALLANAN, United
Stated District Judge for the Southern District of West Virginia,
sitting by designation.


Affirmed by unpublished opinion. Judge Hallanan wrote the
opinion, in which Judge Ervin and Judge Hall joined.
ARGUED: John G. Gill, Jr., GILL & SIPPEL, Rockville, Maryland,
for Appellants. Helle Rung Weeke, GALLAND, KHARASCH, MORSE &
GARFINKLE, P.C., Washington, D.C. for Appellee. ON BRIEF: Robert
H. Morse, Robert D. Roseman, GALLAND, KHARASCH, MORSE &
GARFINKLE, P.C., Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




HALLANAN, District Judge:

     Because in this case the district court sat as an appellate

court in bankruptcy, our review of the district court's decision is

plenary. In re Varat Enters., Inc., 81 F.3d 1310, 1316 (4th Cir.

1996); In re Stanley, 66 F.3d 664, 667 (4th Cir. 1995). With this

in mind, after considering the record, the briefs submitted by the

parties, and the oral argument of counsel, we affirm on the reason-
ing of the district court. In re Richman, Civil Action No. AW-95-
1854 (D. Md. filed October 23, 1995).




                                                          AFFIRMED




                                2